Citation Nr: 0638114	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic hepatitis C.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic lung disorder to include pneumonia 
residuals, chronic obstructive pulmonary disease, and asthma.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic post-traumatic stress disorder.  

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

The veteran and J. W.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1965 to July 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Boise, Idaho, Regional Office (RO) which, in pertinent part, 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for a chronic lung disorder to include 
pneumonia residuals, chronic obstructive pulmonary disease 
(COPD), and asthma and a chronic low back disorder to include 
arthritis; tacitly determined that new and material evidence 
had not been received to reopen the veteran's claim of 
entitlement to service connection for chronic hepatitis C; 
and denied service connection for chronic post-traumatic 
stress disorder (PTSD).  In November 2001, the veteran 
submitted a notice of disagreement (NOD) with the RO's 
determination that new and material evidence had not been 
received to reopen his claims of entitlement to service 
connection for chronic hepatitis C, a chronic lung disorder 
to include pneumonia residuals, COPD, and asthma, and a 
chronic low back disorder.  In February 2002, the RO issued a 
statement of the case (SOC) to the veteran and his accredited 
representative.  In March 2002, the veteran submitted an 
Appeal to the Board (VA Form 9).  

In November 2002, the veteran submitted a NOD with the denial 
of service connection for chronic PTSD.  In February 2003, 
the RO determined that the veteran's NOD was untimely.  
In July 2003, the RO determined that new and material 
evidence had been received to reopen the veteran's claims of 
entitlement to service connection for both a chronic lung 
disorder to include pneumonia residuals, COPD, and asthma and 
chronic PTSD and denied the claims on the merits.  In 
November 2003, the veteran submitted a NOD.  In February 
2004, the Board remanded the issues of whether new and 
material had been received to reopen the veteran's claim of 
service connection for a low back disorder and service 
connection for both chronic hepatitis C and a chronic lung 
disorder to include pneumonia, COPD, and asthma to the RO for 
additional action.  

In December 2004, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issue of 
service connection for chronic PTSD.  In January 2005, the 
veteran submitted an Appeal to the Board (VA Form 9).  In 
September 2005, the Board remanded the veteran's claims to 
the RO so that he could be afforded a hearing before a 
Veterans Law Judge sitting at the RO.  In May 2006, the 
veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  

The RO determined that new and material evidence had been 
received to reopen the veteran's claims of entitlement to 
service connection for chronic hepatitis C, a chronic lung 
disorder to include pneumonia residuals, COPD, and asthma, 
and chronic PTSD.  The Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the veteran's claims without regard to the 
RO's determinations in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic low back disorder and 
service connection for chronic hepatitis C and a chronic lung 
disorder to include pneumonia residuals, COPD, and asthma are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In March 1994, the RO denied service connection for 
chronic hepatitis C.  The veteran was informed in writing of 
the adverse decision and his appellate rights in March 1994.  
The veteran submitted a NOD and was issued a SOC that 
addressed the issue.  

2.  In September 1994, the veteran withdrew his NOD with the 
denial of service connection for chronic hepatitis C.  

3.  The documentation submitted since the March 1994 rating 
decision is relevant and probative of the issue at hand.  


4.  In March 1994, the RO denied service connection for a 
chronic lung disorder to include pneumonia residuals, COPD, 
and asthma.  The veteran was informed in writing of the 
adverse decision and his appellate rights in March 1994.  The 
veteran submitted a NOD and was issued a SOC that addressed 
the issue.  

5.  In September 1994, the veteran withdrew his NOD with the 
denial of service connection for a chronic lung disorder to 
include pneumonia residuals, COPD, and asthma.  

6.  The documentation submitted since the March 1994 rating 
decision is relevant and probative of the issue at hand.  

7.  In October 2001, the RO denied service connection for 
chronic PTSD.  The veteran was informed in writing of the 
adverse decision and his appellate rights in October 2001.  
The veteran did not submit a timely NOD with the rating 
decision.  

8.  The documentation submitted since the October 2001 rating 
decision is relevant and probative of the issue at hand.  

9.  Chronic PTSD has been shown to have originated as the 
result of the veteran's Vietnam War experiences.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision denying service connection 
for chronic hepatitis C is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for chronic hepatitis C has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 20.1103 (2006).  

2.  The March 1994 rating decision denying service connection 
for a chronic disorder to include pneumonia residuals, COPD, 
and asthma is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a chronic disorder to include pneumonia 
residuals, COPD, and asthma has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 20.1103 
(2006).  

3.  The October 2001 rating decision denying service 
connection for chronic PTSD is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for chronic PTSD has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2006).  

4.  Chronic PTSD has been shown to have originated during 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.304(f), 
3.326(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's applications to reopen his claims of entitlement to 
service connection for chronic hepatitis C, a chronic lung 
disorder to include pneumonia residuals, COPD, and asthma, 
and chronic PTSD, the Board observes that the RO issued VCAA 
notices to the veteran in February 2001, February 2003, May 
2003, September 2004, January 2005, February 2005, and March 
2006 which informed him of the evidence generally needed to 
support an application to reopen a claim of entitlement to 
service connection, a claim for service connection, an 
initial evaluation for the claimed disability, and the 
assignment of the initial effective date of an award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his application.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
informed of the specific evidence necessary to reopen his 
claim of service connection for chronic PTSD.  He was not so 
informed as to the issues of service connection for chronic 
hepatitis C and a chronic lung disorder to include pneumonia 
residuals, COPD, and asthma.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issues of whether new and material evidence has been received 
to reopen his claim of entitlement to service connection for 
chronic hepatitis C, a chronic lung disorder to include 
pneumonia residuals, COPD, and asthma, and chronic PTSD and 
his reopened claim for service connection for chronic PTSD 
given the favorable resolution below.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  


II.  Hepatitis C

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2006).  

A.  Prior RO Decision

In March 1994, the RO denied service connection for chronic 
hepatitis C as the claimed disorder was neither manifested in 
or proximate to active service nor otherwise shown to have 
originated during active service.  The veteran was informed 
in writing of the adverse decision and his appellate rights 
in March 1994.  The veteran submitted a NOD with the adverse 
decision.  The RO issued a SOC to the veteran and his 
accredited representative.  In its April 1998 decision, the 
Board determined that the veteran had effectively withdrawn 
his NOD with the denial of service connection for chronic 
hepatitis C in his September 1994 Appeal to the Board (VA 
Form 9).  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
documentation then of record makes no reference to hepatitis 
C.  Clinical documentation from Theodore W. Bohlman, M.D., 
dated in May 1992 and July 1992 conveys that the veteran was 
positive for viral hepatitis C.  The veteran's potential 
exposure included drug abuse "in his twenties" and "a 
fairly liberal sexual experience in the past."  In an 
October 1993 claim for service connection, the veteran 
advanced that he had been exposed to hepatitis while in boot 
camp at Fort Ord, California, during 1964.  
B.  New and Material Evidence

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for 
chronic hepatitis C was received by the RO in November 2000, 
the prior version of 38 C.F.R. § 3.156 is for application.  
Title 38 of the Code of Federal Regulations (2001) states, in 
pertinent part, that: 

  (a)  New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  

***

  (c)  Where the new and material 
evidence consists of a supplemental 
report from the service department, 
received before or after the decision has 
become final, the former decision will be 
reconsidered by the adjudicating agency 
of original jurisdiction.  This 
comprehends official service department 
records which presumably have been 
misplaced and have now been located and 
forwarded to the Department of Veterans 
Affairs.  38 C.F.R. § 3.156 (2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1994 rating decision 
denying service connection for chronic hepatitis C consists 
of photocopies of the veteran's service medical records, VA 
clinical documentation, and private clinical documentation 
previously of record; additional service medical records from 
the Fort Leonard Wood, Missouri, Army medical facility 
pertaining to the veteran's hospitalization for a respiratory 
disorder; VA treatment records; private clinical 
documentation; Social Security Administration (SSA) 
documentation; the transcripts of a March 2003 hearing before 
a VA hearing officer and the May 2006 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO; and 
written statements from the veteran, his family members, and 
his associates.  A December 2003 VA treatment record conveys 
that the veteran presented a history of having received air 
gun vaccinations during active service and having transported 
casualties and burned human waste while serving in the 
Republic of Vietnam.  The treating VA physician observed that 
"these blood and body fluid exposures during active duty are 
a potential source of his chronic hepatitis C infection."  

The Board finds that the December 2003 VA treatment record 
constitutes new and material evidence in that it is of such 
significance that it must be addressed in order to fairly 
decide the merits of the veteran's case.  As new and material 
evidence has been received, the Board concurs with the RO's 
conclusion that the veteran's claim of entitlement to service 
connection for chronic hepatitis C should be reopened.  


III.  Chronic Lung Disorder

A.  Prior RO Decision

In March 1994, the RO denied service connection for a chronic 
lung disorder to include pneumonia residuals, COPD, and 
asthma as the veteran's inservice respiratory complaints were 
acute and transitory in nature and resolved without chronic 
residuals.  The veteran was informed in writing of the 
adverse decision and his appellate rights in March 1994.  The 
veteran submitted a NOD with the adverse decision.  The RO 
issued a SOC to the veteran and his accredited 
representative.  In its April 1998 decision, the Board 
determined that the veteran had effectively withdrawn his NOD 
with the denial of service connection for a chronic lung 
disorder to include pneumonia residuals, COPD, and asthma in 
his September 1994 Appeal to the Board (VA Form 9).  

The evidence considered by the RO in reaching its decision 
may be briefly summarized.  The veteran's service medical 
documentation then of record note that he exhibited rales 
over the base of the left lung in January 1966; was 
subsequently hospitalized; and discharged with an impression 
of "URI [upper respiratory infection] cleared for full 
duty."  In his June 1993 claim for service connection, the 
veteran asserted that he had been treated for bronchial 
pneumonia at the Fort Leonard Wood, Missouri, Army medical 
facility and suffered from chronic residuals of that 
disability following service separation.  

B.  New and Material Evidence

As the veteran's application to reopen his claim of 
entitlement to service connection for a chronic lung disorder 
to include pneumonia residuals, COPD, and asthma was received 
by the RO in November 2000, the prior version of 38 C.F.R. 
§ 3.156 is for application.  

The evidence submitted since the March 1994 rating decision 
denying service connection for chronic hepatitis consists of 
photocopies of the veteran's service medical records, VA 
clinical documentation, and private clinical documentation 
previously of record; additional service medical records from 
the Fort Leonard Wood, Missouri, Army medical facility 
pertaining to the veteran's hospitalization for a respiratory 
disorder; VA treatment records; private clinical 
documentation; SSA documentation; the transcripts of the 
March 2003 hearing before a VA hearing officer and the May 
2006 hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO; and written statements from the veteran, 
his family members, and his associates.  The additional Army 
clinical documentation dated in January 1966 reflects that 
the veteran was hospitalized at the Fort Leonard Wood, 
Missouri, Army medical facility for treatment of an upper 
respiratory infection.  The additional service medical 
records are new and material evidence in that they are of 
such significance that they must be addressed in order to 
fairly decide the merits of the veteran's case.  38 C.F.R. 
§ 3.156(c) (2001).  As new and material evidence has been 
received, the Board concurs with the RO's conclusion that the 
veteran's claim of entitlement to service connection for a 
chronic lung disorder to include pneumonia residuals, COPD, 
and asthma should be reopened.  

IV.  PTSD

A.  Prior RO Decision

In October 2001, the RO denied service connection for chronic 
PTSD as the veteran's claimed inservice stressors had not 
been verified and there was no clinical diagnosis of PTSD of 
record.  The veteran was informed in writing of the adverse 
decision and his appellate rights in October 2001.  In 
November 2002, the veteran submitted a NOD with the denial of 
service connection for PTSD.  In February 2003, the RO 
determined that the veteran's NOD was untimely.  The veteran 
did not submit a NOD with that decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
documentation then of record does not reflect a diagnosis of 
PTSD.  The veteran's service personnel records note that he 
served with Army engineer units in the Republic of Vietnam 
from March 1966 to November 1966.  In a January 2001 written 
statement, the veteran indicated that he had experienced 
several stressful events while in the Republic of Vietnam 
including: mine sweeping; convey guard duty; guarding Viet 
Cong corpses; having almost been ambushed in a village 
controlled by  the Viet Cong; being under enemy sniper and 
artillery fire; and seeing wounded and dead American and 
Korean soldiers.  



B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The evidence submitted since the October 2001 rating decision 
denying service connection for chronic PTSD consists of 
photocopies of the veteran's service medical records, VA 
clinical documentation, and private clinical documentation 
previously of record; additional service medical records from 
the Fort Leonard Wood, Missouri, Army medical facility 
pertaining to the veteran's hospitalization for a respiratory 
disorder; VA and private clinical documentation; SSA 
documentation; the transcripts of the March 2003 hearing 
before a VA hearing officer and the May 2006 hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO; 
and written statements from the veteran, his family members, 
and his associates.  An April 2003 VA psychiatric evaluation 
relates that an assessment of "PTSD - VN [Vietnam] Combat 
Vet" was advanced.  A June 2003 VA mental health clinic 
treatment record states that an assessment of 
"PTSD/Bipolar" was advanced.  A December 2003 evaluation 
from the Boise, Idaho, Vet Center conveys that the veteran 
exhibited psychological testing results consistent with a 
diagnosis of PTSD secondary to his Vietnam War experiences.  

The Board finds that the cited VA treatment records and the 
December 2003 Vet Center psychological evaluation constitute 
new and material evidence in that they are of such 
significance that they must be addressed in order to fairly 
decide the merits of the veteran's case.  As new and material 
evidence has been received, the Board concurs with the RO's 
conclusion that the veteran's claim of entitlement to service 
connection for chronic PTSD should be reopened.  

C.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

The veteran's service medical documentation does not reflect 
a diagnosis of PTSD.  The veteran's service personnel records 
note that he served with the Army's 513th and 584th Engineer 
Companies in the Republic of Vietnam from March 1966 to 
November 1966.  His military specialties were noted to be a 
dump truck driver and an entrenching machine operator.  

An August 1966 Operational Report on Lessons Learned for 
Period 1 May 1966 to 31 July 1966 and Operational Report on 
Lessons Learned for Quarterly Period Ending 31 October 1966 
pertaining to the 20th Engineer Battalion (Combat), the 584th 
Engineer Company (Light Equipment), and the 513th Engineer 
Company (Dump Truck) state that the organizations performed 
combat support activities such as mine sweeping; convey duty; 
and direct combat in support of the 101st Airborne Division.  
During the period, a convey going to rebuild a bridge and a 
platoon were ambushed; enemy landmines destroyed a truck; and 
combat causalities consisting of 1 individual killed and 19 
wounded were sustained.  
An August 2000 VA treatment record states that the veteran 
reported that he carried casualties and was exposed to blood 
during a battle in late 1966.  

In his January 2001 written statement, the veteran advanced 
that he was attached to the 584th Engineer Company and the 
513th Dump Truck Company in the Republic of Vietnam during 
1966.  While a member of those units, he performed mine 
sweeping and convoy security guard duty; drove a dump truck; 
and picked up Vietnamese workers from their villages.  He 
came under Viet Cong sniper fire; inadvertently entered a 
village occupied by the Viet Cong; and witnessed air strikes 
and combat operations in which American, Korean, and 
Vietnamese soldiers and civilians were wounded and killed.  
In an October 2002 written statement, the veteran conveyed 
that while he was in the Republic of Vietnam, he was pinned 
down by enemy sniper fire; transported wounded and dead 
soldiers to his base where a field hospital had been set up 
in the unit's mess tent; and witnessed air strikes and other 
combat near his base.  

Clinical documentation from the Boise, Idaho, Vet Center 
dated in February 2003 states that the veteran reported that 
he had served in the Republic of Vietnam and experienced 
several combat-related traumatic events.  Assessments of 
"PTSD-Rule/out," major depression, and polysubstance abuse 
in remission were advanced.  The April 2003 VA psychiatric 
evaluation states that the veteran presented a history of 
significant Vietnam War combat exposure.  Assessments of 
"PTSD - VN [Vietnam] Combat Vet;" "r/o mood d/o-NOS 
[ruleout disorder-not otherwise specified];" and ETOH/drug 
dependence in full remission were advanced.  The June 2003 VA 
mental health clinic treatment record states that an 
assessment of "PTSD/Bipolar" was advanced.  

The December 2003 Vet Center psychological evaluation states 
that the veteran reported that his Army unit was "under fire 
several times" while he was in the war zone in the Republic 
of Vietnam.  Psychological testing results were reported to 
be consistent with a diagnosis of chronic PTSD secondary to 
the veteran's Vietnam War experiences.  

The veteran served with the Army in the Republic of Vietnam.  
He was attached to engineer units which participated in 
combat with the enemy and sustained casualties during the 
period in which he was a member.  He has reported 
experiencing combat-related stressors consistent with the 
facts documented by the military unit histories of record.  
The veteran has received diagnostic assessments of chronic 
PTSD as a result of his Vietnam War experiences by both VA 
and Vet Center psychiatric personnel.  Contemporaneous 
psychological testing supported the diagnosis of chronic PTSD 
related to the veteran's Vietnam War-related experiences.  In 
light of such findings, the Board concludes that service 
connection for chronic PTSD is warranted.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic hepatitis C is granted.  

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic lung disorder to include 
pneumonia residuals, COPD, and asthma is granted.  

The veteran's application to reopen his claim of entitlement 
to service connection for chronic PTSD is granted.  

Service connection for chronic PTSD is granted.  


REMAND

In light of their reopening above, the veteran's claims of 
entitlement to service 
connection for chronic hepatitis C and a chronic lung 
disorder to include pneumonia residuals, COPD, and asthma are 
to be determined following a de novo review of the entire 
record.  

In reviewing the record, the Board observes that the veteran 
has advanced several etiologies for his chronic hepatitis C.  
In his June 1993 claim for service connection, the veteran 
asserted that "hepatitis C - due to outbreak at Post & Post 
was closed (Ft. Ord)."  In a November 2002 written 
statement, the veteran conveyed that he carried dead and 
wounded individuals and was exposed to blood while in 
Republic of Vietnam.  At the March 2003 hearing before a VA 
hearing officer, the veteran testified that he had handled 
and burned human waste while in the Republic of Vietnam.  At 
the May 2006 hearing before the undersigned Acting Veterans 
Law Judge, the veteran testified that his potential inservice 
exposure to hepatitis C included transporting wounded 
individuals in the Republic of Vietnam without rubber gloves 
and receiving air gun vaccinations at Fort Ord, California, 
during basic training.  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and etiology 
of his chronic hepatitis C and chronic lung disorders.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that a VA examination for 
compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.  

In a February 2004 written statement, the accredited 
representative advanced that the veteran sustained a chronic 
lung disorder as a result of his Agent Orange exposure while 
in the Republic of Vietnam.  In reviewing the record, the 
Board observes that the veteran's entitlement to service 
connection for a chronic respiratory disorder claimed as the 
result of Agent Orange exposure was denied by a May 1994 
rating decision.  The issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
service connection for a chronic respiratory disorder 
secondary to Agent Orange exposure has not been adjudicated.  
The Board finds that the issue of whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a chronic respiratory 
disorder secondary to Agent Orange exposure to be 
inextricably intertwined with the certified issue of service 
connection for a chronic lung disorder to include pneumonia 
residuals, COPD, and asthma.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
not informed of the specific evidence necessary to reopen his 
claim of entitlement to service connection for a low back 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) and the Court's holding in Kent v. 
Nicholson, 20 Vet.App. 1 (2006) are fully 
met. 

2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
hepatitis C and lung disabilities 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims files.  

3.  Then request that copies of all 
relevant VA clinical documentation 
(regarding any lung disability and 
Hepatitis C) not already of record, be 
forwarded for incorporation into the 
record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic hepatitis C and 
chronic lung disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
hepatitis C had its onset during 
active service; is etiologically 
related to the veteran's activities 
in the Republic of Vietnam; 
otherwise originated during his 
wartime service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disability.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
lung disorder had its onset during 
active service; is etiologically 
related to the veteran's activities 
in the Republic of Vietnam; 
otherwise originated during his 
wartime service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disability.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then adjudicate the issue of whether 
new and material evidence has been 
received to reopen the veteran's claim of 
entitlement to service connection for a 
chronic respiratory disorder secondary to 
Agent Orange exposure.  The veteran and 
his accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a NOD and a substantive 
appeal as to the issue.  

6.  Then adjudicate the issues of service 
connection for chronic hepatitis C and a 
chronic lung disorder to include 
pneumonia residuals, COPD, and asthma on 
a de novo basis and readjudicate the 
issue of whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for a chronic low back 
disorder with express consideration of 
the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
K. PARAKKAL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


